Citation Nr: 9931930	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  98-02 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether the claim for entitlement to service connection for 
dental disability, including entitlement to VA outpatient 
dental treatment, is well grounded.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T.J. Kniffen, Associate Counsel







INTRODUCTION

The veteran served on active duty from May 1976 to May 1980 
and August 1980 to August 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 Department of Veterans 
Affairs (VA) Regional Office (RO) rating decision which 
denied service connection for a dental disability for the 
purposes of VA outpatient dental treatment.


FINDINGS OF FACT

1.  The veteran has not presented competent evidence showing 
any current dental disability for which service connection 
may be granted.

2.  The veteran did not file a claim of entitlement to VA 
outpatient dental treatment within one year of discharge from 
service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a dental 
disability and for entitlement to VA outpatient dental 
treatment is not well grounded.  38 U.S.C.A. §§ 1712, 5107 
(a) (West 1991); 38 C.F.R. § 4.149 (1998); 38 C.F.R. 
§§ 3.381, 4.150, 17.161 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for dental 
disability and entitlement to VA outpatient dental treatment.  
In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of the case, and then proceed to analyze the claim 
and render a decision.

Applicable Law and Regulations

Service Connection-General

In general, applicable law and regulations state that service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1999).  That a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  Service connection 
may also be granted for any disease first diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R § 3.303(d)

Service Connection-Dental Disease or Injury

The Board notes that regulations applicable to service 
connection for dental disorders were revised during the 
course of this appeal.  These changes became effective June 
8, 1999.  64 Fed.Reg. 30392 (June 8, 1999).  The Court has 
held that where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  Although the RO did not consider 
the change in regulation, the Board concludes that this is 
not prejudicial as the change in regulation was not a 
substantive change regarding the portion of the regulations 
pertinent to this veteran's claim.  Consequently, the change 
has no effect on the outcome of this claim.  See Edenfield v. 
Brown, 8 Vet. App. 384 (1995). 

Service connection will be granted for a dental disease or 
injury of individual teeth and the investing tissue, shown by 
the evidence to have been incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 1712(b); 38 C.F.R. § 3.381(a).  
However, carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis are not disabling conditions, and may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment under the provisions of 38 C.F.R. § 17.120 
or § 17.123.  38 C.F.R. Part 4, § 4.149 (1998) (in effect 
when the veteran filed his claim); currently 38 C.F.R. 
§§ 3.381(a), 17.161 (1999).  The Board notes that in a 
precedent opinion, the General Counsel of the VA held that 
merely to have had dental extractions during service is not 
tantamount to dental trauma, because treatment of teeth, even 
extractions, in and of itself, does not constitute dental 
trauma.  VA O.G.C. Prec. Op. No. 5-97 (Jan. 22, 1997).  The 
Board is bound by this opinion. 38 U.S.C.A. § 7104(c) (West 
1991).

Legal authority provides for various categories of 
eligibility for VA outpatient dental treatment, such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); veterans having a 
noncompensable service-connected dental condition, provided 
that they apply for treatment within a year after service 
(Class II eligibility); and those having a noncompensable 
service-connected dental condition adjudicated as resulting 
from a combat wound or other service trauma (Class II(a) 
eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

Generally, veterans such as the veteran in this matter, who 
was discharged in 1980, are eligible for one-time correction 
of noncompensable service-connected dental conditions, if the 
application for such treatment was filed within one year 
after discharge from  service.  (The current, 90-day time 
period for filing a dental claim became effective October 1, 
1981, pursuant to section 2002(a)(1)(B) of Pub. L. No. 97- 
35.)  Otherwise, a veteran must qualify under another of the 
categories specified in 38 U.S.C.A. § 1712 and 38 C.F.R. § 
17.161.  Included in these categories are treatment for 
compensable service-connected dental disorders, which include 
only disabilities involving loss in whole or in part of a 
bone structure in the mouth (see 38 C.F.R. §§ 4.149, 4.150), 
dental disorders due to service trauma, dental disorders 
aggravating service-connected disabilities, and dental 
disorders of former prisoners of war.

The statutory presumption of soundness of condition at the 
time of entrance into active service will not be applicable 
in cases of dental conditions not disabling to a compensable 
degree.  38 C.F.R. § 3.381.  Each missing or defective tooth 
and each disease of the investing tissues will be considered 
separately in determining service connection.  38 C.F.R. § 
3.381.  A separate rating is required for dental trauma, even 
if service connection has been granted for numerous teeth.  
38 C.F.R. § 3.381(e).  A veteran is entitled to outpatient 
dental services and treatment, and related dental appliances, 
as often as may be found necessary, and regardless of when 
his application was filed, if his service-connected dental 
condition is due to combat wounds or other service trauma, 
known as "Class II(a)" VA dental benefits.  38 U.S.C.A. § 
1712; 38 C.F.R. § 17.161(c).

Well Grounded Claim

The threshold question with regard to the veteran's claims 
for service connection is whether the claims are well 
grounded pursuant to 38 U.S.C.A. § 5107.  A well- grounded 
claim is a plausible claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  If the veteran has not presented a well-grounded 
claim, there is no VA duty to assist him in developing the 
claim, and the claim must be denied.

Typically, in order for a claim to be well grounded, there 
must be competent evidence of (1) a current disability (a 
medical diagnosis); (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
(3) a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

However, in order to well ground a claim for outpatient 
dental treatment, the veteran must establish that the dental 
condition resulted from trauma that occurred in service.  
Further, if the veteran was discharged from service prior to 
October 1, 1981, application for treatment must be made 
within one year after such discharge.  
Woodson v. Brown, 8 Vet. App. 352 (1995).

Factual Background

The veteran stated at his June 1998 RO hearing that during 
the 1976-1979 time frame, while training as part of a beach 
landing, an unidentified tooth was "half way" broken off by 
a rifle butt.  He stated that root canal procedures were 
performed in conjunction with application of "some kind of 
substance on it to make it fill back out."

The veteran's claimed injury is alleged to have occurred 
during his first term of enlistment in the military that 
encompassed the time period May 1976 to May 1980.

The Board notes from a careful review of the veteran's June 
1976-February 1980 service dental records, that teeth number 
1, 16, 17 and 32 were extracted during service.  Tooth number 
10 was x-rayed in November 1978.  However, the veteran's 
service dental records do not reflect the performance of root 
canal procedures or the capping of any teeth.

The veteran's February 1979 re-enlistment report of medical 
history does not reflect any dental disabilities or post-
operative limitations resulting from dental surgery.  The 
only abnormalities reported relate to the veteran's asthma 
and sinus conditions.

Analysis

The veteran was first discharged from service on May 31, 
1980.  On August 26, 1996 his claim was received by the RO, 
sixteen years from his discharge upon completion of his first 
term of enlistment.  Thus, the veteran is not eligible to 
receive VA outpatient dental treatment for the one-time 
correction of non-compensable service-connected dental 
conditions.  38 C.F.R. § 17.161 (b) (2). 

Even though the veteran asserted during his hearing that one 
of his teeth was broken during a practice beach landing 
during service, requiring root canal and capping procedures, 
he has presented no medical evidence of dental related trauma 
during service.  His service dental records do not reflect 
trauma to his mouth or teeth during his 1976-1980 term of 
service.  The veteran's 1979 re-enlistment examination does 
not show any injury or disease relating to his mouth or 
teeth.
Further, the evidence of record does not reflect that the 
veteran was a prisoner of war or incurred a dental disability 
from combat wounds.  38 C.F.R. § 17.161 (c)
 and (d). 

Therefore, the Board finds that there is no evidence of 
record indicating a current dental disability for which 
service connection may be granted and there is no 
evidence showing any basis for entitlement to VA outpatient 
medical treatment.  Thus, the claim is not well grounded and 
must be denied.  See Woodson; 38 C.F.R. § 17.161.

Additional Matters

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, the Board has 
concluded that the veteran has not submitted a well grounded 
claim for entitlement to service connection.  The Board finds 
that the veteran has been accorded ample opportunity by the 
RO to present argument and evidence in support of his claim.  
Any error by the RO in deciding this case on the merits, 
rather than being not well grounded, was not prejudicial to 
the veteran.

Further, because the claim of entitlement to service 
connection is not well grounded, the VA is under no duty to 
further assist the veteran in developing facts pertinent to 
those claims.  38 U.S.C.A. § 5107(a). VA's obligation to 
assist depends upon the particular facts of the case and the 
extent to which VA has advised the veteran of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  The Court has 
held that the obligation exists only in the limited 
circumstances where the veteran has referenced other known 
and existing evidence.  Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  In this case, the VA is not on notice of any known 
and existing evidence which would make the service connection 
claim plausible, and thereby, well-grounded.  
The Board's decision serves to inform the veteran of the kind 
of evidence which would be necessary to make his claim well 
grounded.


ORDER

A well-grounded claim not having been submitted, the claim 
for service connection for a dental disability and 
entitlement to VA outpatient dental treatment is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

